DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-8, 10-11, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi (US 2010/0010689) in view of Perkins (US 2017/0248952), and Nothacker (US 2016/0318521)
As to claim 1 Yasushi discloses a vehicle control device comprising: 
a central processing unit that acquires speech data related to a speech of a speaker(Paragraph 101 “Similarly, a microphone may be installed in the vehicle, and the captured voice may be used to presume the drunk state by comparing the voice with that of the normal situation, or to determine the sign of being drunk.”); 
a camera that acquires image data including an image of the speaker (Paragraph 101 “camera may be installed inside or outside of the vehicle, and the images captured by the camera may be used to discriminate each individual, to presume the drunk state by comparing the face picture with that of the normal situation, or to determine the sign of being drunk.”)
wherein the central processing unit:
acquires the speech data from speech for performing a start operation, the start operation being an operation performed by the driver with respect to a vehicle to start driving the vehicle, wherein the start operation is performed by the speech of the driver (Paragraph 101 “In the embodiment and the modified embodiment, the drunk driving preventing apparatus 200 determines whether or not the driver is drinking alcohol by detecting alcohol in the driver's breath or the air in the vehicle. However, the present invention is not limited to this…..Similarly, a microphone may be installed in the vehicle, and the captured voice may be used to presume the drunk state by comparing the voice with that of the normal situation, or to determine the sign of being drunk.”);;
in response to acquiring the speech data from the speech for performing the start operation, acquires the alcohol level indicating whether or not the driver attempting to start driving the vehicle is in an intoxicated state (Paragraph 101 “In the embodiment and the modified embodiment, the drunk driving preventing apparatus 200 determines whether or not the driver is drinking alcohol by detecting alcohol in the driver's breath or the air in the vehicle. However, the present invention is not limited to this…..Similarly, a microphone may be installed in the vehicle, and the captured voice may be used to presume the drunk state by comparing the voice with that of the normal situation, or to determine the sign of being drunk.”);; and 
limits the start operation of the vehicle in a case in which the alcohol level indicates that the driver is in the intoxicated state (Paragraph 6 “and a control unit which disables driving operation of the vehicle when the test performing unit performs the test and alcohol is detected as a result of the test.”)
Yasushi teaches of determining whether not the driver is intoxicated by not just a breath analyzer but through a variety of sensors such as using a voice to presume a drunken state (Paragraph 101).  The main embodiment describes determining the start operation using a breath analyzer.  However as described in the alternate embodiment a captured voice can be used to determine the drunken state (Paragraph 101).  It would have been obvious to one of ordinary skill to modify Yasushi to include the voice capture unit in determining the start operation for the purpose of preventing the driver from driving the vehicle in an intoxicated state.
Yasushi does not explicitly disclose wherein the central processing unit transmits the speech data and the image data to an alcohol level determining model,
Perkins teaches a transmitting the speech data and the image data to an alcohol level determining model, the image data including a complexion, a facial expression of the speaker (Paragraph 50 “One example of an operational factor is an operator alertness factor. As mentioned above, various sensor data collectors 110 may gather data 115 about a vehicle 101 operator. This data 115 may be used to determine the operator alertness factor. For example, image recognition techniques such as are known could be used to determine, e.g., based on a person's eyes, facial expressions, etc., whether the person is awake, a sleep, sober, drunk, etc. Likewise, microphone data collectors 110 could provide data 115 that could be analyzed using known techniques to determine, based on a person's voice, whether the person was under the influence of drugs or alcohol.”),
wherein the alcohol determining model determines an alcohol level based on the complexion, the facial expression of the speaker form the image data (Paragraph 50 “One example of an operational factor is an operator alertness factor. As mentioned above, various sensor data collectors 110 may gather data 115 about a vehicle 101 operator. This data 115 may be used to determine the operator alertness factor. For example, image recognition techniques such as are known could be used to determine, e.g., based on a person's eyes, facial expressions, etc., whether the person is awake, a sleep, sober, drunk, etc. Likewise, microphone data collectors 110 could provide data 115 that could be analyzed using known techniques to determine, based on a person's voice, whether the person was under the influence of drugs or alcohol.”)
It would have been obvious to one of ordinary skill to modify Yasushi to include the teachings of determining a driver alcohol level based on image and speech data for the purpose of determining if the driver can safely operate the vehicle.
Yasushi does not explicitly disclose that the image data transmitted to the alcohol determining model includes including a motion of the speaker.
 (Paragraph 26 “For instance, in interfacing with sensor systems of the vehicle, the OBD module can provide one or more of: body weight information associated with one or more seat positions in the vehicle, body temperature information associated with one or more seat positions in the vehicle, biometric data (e.g., heart rate data, galvanic skin response, motion data, body-position data, posture data, ergonomics-related data, mirror position data, etc.) associated with the driver of the vehicle (e.g., from sensors integrated into vehicle system control input devices proximal the driver's seat), authentication data (e.g., voice recognition data, facial recognition data, fingerprint recognition data, etc.) associated with the driver and/or passengers of the vehicle, and any other suitable information. As such, information from the OBD module can be used to identify the driver and/or passengers of the vehicle (e.g., based upon processing of voice data, based upon processing of image data, based upon processing of video data, based upon processing of fingerprint data, based upon processing of weight data, based upon processing of body temperature data, based upon processing of biometric data, etc.). Additionally or alternatively, this and/or other information from the OBD module can be used to determine impairment of the individual intending to drive the vehicle.”).
It would have been obvious to one of ordinary skill to modify Yasushi to include the teachings of using image data including the motion of the speaker for the purpose of identifying the user state and the level of intoxication of the user.
 (Paragraph 64, 101). 
As to claim 7 Yasushi does not explicitly disclose a vehicle control device wherein the start operation includes opening a driver's door of the vehicle.  Yasushi teaches of locking the door if it is determined that that the driver is intoxicated (Paragraph 89). It would have been obvious to one of ordinary skill that if the driver is not intoxicated that the door would not be locked and allowed to open in order to allow a sober driver to operate the vehicle.
As to claim 8 Yasushi discloses a vehicle control device wherein the start operation includes starting an engine of the vehicle (Paragraph 64). 
As to claim 10 the claim is interpreted and rejected as in claim 1.
As to claim 11 the claim is interpreted and rejected as in claim 1.
As to claim 21 Perkins teaches a vehicle control device, wherein the acquiring of the image data is performed in response to the acquiring of the speech data form the speech for performing the start operation (Perkins Paragraphs 38).  
As to claims 22, 23 the claims are interpreted and rejected as in claim 21.

Claims 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi (US 2010/0010689) in view of Perkins (US 2017/0248952) as applied to claim 1 above, and in further view of Ekchian (US 2012/0112879)
As to claim 3 Ekchian teaches a vehicle control device further comprising an output section that outputs a voice urging a response by the speaker, wherein the  (Paragraph 66, 21). It would have been obvious to one of ordinary skill to modify Yasushi to include the teachings of asking questions to the driver for the purpose of determining if the driver is intoxicated.
As to claim 6 Ekchian teaches a vehicle control device further comprising a determining section that determines whether or not the speaker indicated by the speech data is the driver, wherein the control section performs the limitation in a case in which the determining section determines that the speaker is the driver (Paragraph 16). It would have been obvious to one of ordinary skill to modify Yasushi to include the teachings of recognizing and checking the id of the driver for the purpose of allowing only authorized people to use the vehicle.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yasushi (US 2010/0010689) in view of Perkins (US 2017/0248952) as applied to claim 1 above, and in further view of Barnett (US 2018/0168464)
As to claim 9 Barnett teaches a vehicle control device wherein the vehicle control device is an artificial intelligence speaker (Paragraph 27, 84). It would have been obvious to one of ordinary skill to modify Yasushi to include the teachings of an artificial intelligence speaker for the purpose of interacting with the driver to determine if the driver is intoxicated.
Response to Arguments
Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive. 

The examiner respectfully disagrees with the applicants arguments.  Yasushi teaches of using speech data to determine the state of the driver (Paragraph 101 “camera may be installed inside or outside of the vehicle, and the images captured by the camera may be used to discriminate each individual, to presume the drunk state by comparing the face picture with that of the normal situation, or to determine the sign of being drunk. Similarly, a microphone may be installed in the vehicle, and the captured voice may be used to presume the drunk state by comparing the voice with that of the normal situation, or to determine the sign of being drunk.”).  A microphone is used and a captured voice of the driver is compared to the voice of a driven in a normal non druken state.  Based on this the system determines whether the driver is intoxicated or not and determines whether or not to disable operation of the vehicle (Abstract “and a control element for disabling operation of the vehicle if alcohol is detected as a result of the inspection.”).  The applicant appears to be citing form a different embodiment but examiner however sites the embodiment that discloses that a microphone and camera can be used to determine the drunken state of the driver and that prevent the driver from operating the vehicle based on the driver’s state.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
9/10/2021